MEMORANDUM **
Lead petitioner, Magdi R. Hanna, a native and citizen of Egypt, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen so he could apply for asylum based *668on changed circumstances. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reopen for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we grant the petition for review.
The BIA denied Hanna’s motion to reopen on the ground that Hanna did not demonstrate he will likely be singled out for persecution and did not address Hanna’s claim that the documentary evidence establishes a pattern or practice of persecution of Coptic Christians in Egypt. See 8 C.F.R. § 1208.13(b)(2)(iii)(A) (proof of particularized persecution to establish a well-founded fear not required where the applicant proves a pattern or practice of persecution of a protected group to which the applicant belongs); see also Kotasz v. INS, 31 F.3d 847, 852 (9th Cir.1994) (holding BIA erred in requiring petitioners, who were Hungarian gypies, to prove they were singled out for persecution where there was evidence other gypsies were being persecuted). We grant the petition for review and remand to allow the BIA to decide whether Hanna’s documentary evidence demonstrates a pattern or practice of persecution of Coptic Christians in Egypt. See Singh v. Gonzales, 416 F.3d 1006, 1015 (9th Cir.2005) (“[i]n light of the BIA’s unexplained failure to address this argument[,] we believe that remand for additional investigation or explanation is appropriate.”) (citing INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002)) (per curiam); see also Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (“[t]he BIA [is] not free to ignore arguments raised by a petitioner”).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.